Exhibit 10.3

 

OMNIBUS AMENDMENT NO. 1
TO
REVOLVING CREDIT AGREEMENT AND
GUARANTEE AND COLLATERAL AGREEMENT

 

THIS AMENDMENT NO. 1 (this “Amendment”) is entered into as of December 20, 2013,
by and among JOE’S JEANS SUBSIDIARY INC., a Delaware corporation (the
“Administrative Borrower”), HUDSON CLOTHING, LLC, (together with the
Administrative Borrower, the “Borrowers”), JOE’S JEANS INC., JOE’S JEANS RETAIL
SUBSIDIARY, INC., INNOVO WEST SALES, INC., HUDSON CLOTHING HOLDINGS, INC., HC
ACQUISITION HOLDINGS, INC. (collectively, the “Guarantors”) and THE CIT
GROUP/COMMERCIAL SERVICES, INC. (the “Administrative Agent” and “Collateral
Agent”).

 

BACKGROUND

 

Borrowers and Administrative Agent are parties to a REVOLVING CREDIT AGREEMENT
dated as of September 30, 2013 (as it may be amended, amended and restated, or
otherwise modified from time to time, the “Loan Agreement”), among JOE’S JEANS
INC., a Delaware corporation (the “Parent”), the Borrowers, the other
Guarantors, the Lenders party thereto and THE CIT GROUP/COMMERCIAL
SERVICES, INC., as Administrative Agent, Collateral Agent and Swingline Lender
pursuant to which Administrative Agent and Lenders provide the Borrowers and
other Loan Parties with certain financial accommodations.

 

In connection with the Loan Agreement, Borrowers and Guarantors have executed a
Guarantee and Collateral Agreement dated as of September 30, 2013 (as it may be
amended, amended and restated, or otherwise modified from time to time, the
“Guarantee and Collateral Agreement” and together with the Loan Agreement, the
“Agreements”) in favor of the Administrative Agent and the Collateral Agent.

 

Borrowers have requested that Administrative Agent make certain amendments to
the Agreements, and Administrative Agent is willing to do so on the terms and
conditions hereafter set forth.

 

NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of Borrowers by
Administrative Agent and Lenders, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

1.                                      Definitions.  All capitalized terms not
otherwise defined herein shall have the meanings given to them in the Loan
Agreement.

 

--------------------------------------------------------------------------------


 

2.                                      Amendment to Loan Agreement.  The Loan
Agreement is hereby amended as follows:

 

(a)                                 Section 1.01 is amended as follows:

 

(i)                                     the following defined terms are added in
their appropriate alphabetical order:

 

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Person that is a Lender or an Affiliate of such Lender on
the date hereof or, if Banking Services are established later, on the date such
Banking Services are established: (a) commercial credit cards, purchasing cards
or other similar charge cards, (b) stored value cards and (c) treasury
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).  For the avoidance of doubt, the provider of any
Banking Services shall be determined at the sole and absolute discretion of the
Administrative Borrower.

 

“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

 

“Banking Services and Swap Obligations Reserve” means any and all reserves for
Banking Services Obligations of any Loan Party and Designated Swap Obligations
of any Loan Party, which the Administrative Agent deems necessary, in its
Permitted Discretion, to from time to time establish in an aggregate amount not
to exceed $50,000 for all Loan Parties.

 

“Designated Swap Obligations” means Swap Obligations arising from a Swap
Agreement with any person that is a Lender or an Affiliate of such Lender on the
date hereof or, if a Swap Agreement is entered into later, on the date such Swap
Agreement is entered into.

 

(ii)                                  The word “Holdings” contained in clause
(b)(vi) of the definition of EBITDA is replaced with the word “Parent”.

 

(iii)                               Clause (h) of the definition of Eligible
Inventory shall be amended and restated in its entirety to read as follows:

 

“(h)                           which is located in any location leased by the
Borrowers unless (i) the lessor has delivered to the Administrative Agent a
Collateral Access Agreement or (ii) a Reserve for rent, charges, and other
amounts due or to become due with respect to such facility has been established
by the Administrative Agent in its Permitted Discretion;”

 

2

--------------------------------------------------------------------------------


 

(iv)                              The footnote contained in the definition of
“Eligible Retail Inventory” is deleted in its entirety.

 

(v)                                 The definition of “Obligations” is amended
and restated in its entirety to read as follows:

 

“Obligations” means: (a) all unpaid principal of and accrued and unpaid interest
on the Loans (including interest that accrues or that would accrue but for the
filing of a bankruptcy case or similar proceeding by a Loan Party, whether or
not such interest would be an allowable claim under any applicable bankruptcy or
other similar proceeding, and other obligations accruing or arising after
commencement of any case under any bankruptcy or similar laws by or against any
Loan Party (or that would accrue or arise but for the commencement of any such
case)); (b) all Letter of Credit Obligations; (c) the Borrowers’ liabilities to
the Administrative Agent under any instrument of guaranty or indemnity, or
arising under any guaranty, endorsement or undertaking which the Administrative
Agent, on behalf of the Lenders, may make or issue to others for the account of
any Borrower, including any accommodations extended by the Administrative Agent
with respect to applications for Letters of Credit, the Administrative Agent’s
acceptance of drafts or the Administrative Agent’s endorsement of notes or other
instruments for any Borrower’s account and benefit; and (d) and all accrued and
unpaid fees and all expenses, reimbursements, indemnities and other obligations
of the Loan Parties to the Lenders or to any Lender, the Administrative Agent,
the Collateral Agent or any indemnified party arising under the Loan Documents. 
Obligations shall also include Ledger Debt owed by a Loan Party to The CIT
Group/Commercial Services, Inc., as Factor and all Banking Services Obligations
and all Designated Swap Obligations, in an aggregate amount not to exceed the
Banking Services and Swap Obligations Reserves, provided that no Banking Service
Obligation or Designated Swap Obligation shall constitute an “Obligation”
secured by the Collateral unless within fifteen (15) Business Days after such
Banking Service arrangement is implemented or Swap Agreement is executed, the
Lender or Affiliate of a Lender party thereto shall have delivered (i) written
notice to the Administrative Agent (which is acknowledged and agreed to by
Administrative Agent and Administrative Borrower) stating (x) that such Banking
Services Obligation has been implemented or Swap Obligation has been

 

3

--------------------------------------------------------------------------------


 

executed and (y) the maximum dollar amount of the Borrowers’ obligations
thereunder and (ii) in the case of any Banking Service Obligation or Swap
Obligation provided by an Affiliate of a Lender, such Lender Affiliate’s written
designation of the Collateral Agent as its agent for purposes of the Collateral
Documents and acknowledgment of the terms set forth in Article VIII hereof and
agreement to be bound thereto.

 

(vi)                              The definition of “Required Lenders” is
restated in its entirety to read as follows:

 

“Required Lenders” means, at any time, Lenders holding more than 50% of the
Aggregate Revolving Commitment then in effect or if the Revolving Commitments
have been terminated, the Aggregate Revolving Exposure, provided however, if
there is more than one (1) Lender, Required Lenders shall mean at least two
(2) Lenders, one of which must be The CIT Group/Commercial Services, Inc. so
long as it remains a Lender hereunder.

 

(vii)                           The definition of “Reserves” is amended to
delete the word “and” at the end of clause (ii) thereof and to add the following
at the end of clause (iii) thereof:

 

“, and (iv) Banking Services and Swap Obligations Reserves”

 

(viii)                        The definition of “Secured Parties” is amended to
delete the word “and” at the end of clause (iii) thereof and to add the
following at the end of clause (iv) thereof:

 

“and (v) any Affiliate of any Lender providing Banking Services or a Swap
Agreement, with respect to the related Banking Services Obligation or Swap
Obligation, as applicable; and shall include any former Affiliate of any Lender
which provided Banking Services or a Swap Agreement to the extent that any
Obligations owing to such Person were incurred while such Person was an
Affiliate of a Lender and such Obligations have not been paid or satisfied in
full.”

 

(b)                                 Section 2.01(b) is amended to delete the
word “and” at the end of clause (C) thereof and to add the following at the end
of clause (D) thereof:

 

“; and (E) such Lender’s Revolving Exposure with respect to Revolving A-1 Loans
shall not exceed such Lender’s Revolving A-1 Commitment”

 

4

--------------------------------------------------------------------------------


 

(c)                                  Clause (c) of Section 4.02 is amended and
restated in its entirety to read as follows:

 

“(c)                            After giving effect to any Borrowing, Excess
Availability is not less than $7,500,000.”

 

(d)                                 Section 5.01 is amended to delete “and” at
the end of 5.01(o); to replace the period with a semi-colon at the end of
5.01(p); to replace the period with a semi-colon followed by “and” at the end of
5.01(q) and to add the following new 5.01(r):

 

“(r)                              Notwithstanding anything to the contrary
herein, delivery by Administrative Borrower of any document or item required to
be furnished pursuant to this Section 5.01 to either Kulwant Kaur and/or Darrin
Beer (or any substitute of either of the foregoing provided by Administrative
Agent by notice to Administrative Borrower) by Electronic Transmission shall
satisfy the Parent and Borrower’s obligation to furnish to the Administrative
Agent such document or item pursuant to this Section 5.01.”

 

(e)                                  Section 7.03 is amended as follows:

 

(i)                                     Clause “sixth” is amended and restated
in its entirety to read as follows:

 

“sixth, to ratably pay all principal amounts of the Revolving Loans (and a
corresponding permanent reduction shall automatically (and without any further
action) be deemed to occur with respect to the Aggregate Revolving Commitments
(which shall be allocated ratably amongst the Lenders) in the amount of such
principal payment on the Revolving Loans) and Obligations consisting of Ledger
Debt then outstanding up to the amount of the Ledger Debt Reserves then in
effect;”

 

(ii)                                  Clause “seventh” is amended to delete the
“and” at the end thereof.

 

(iii)                               Clause “eighth” is amended to delete the
period at the end thereof and replace it with a semi-colon.

 

(iv)                              The following are added as clauses “ninth” and
“tenth” of Section 7.03:

 

“ninth,; to pay any remaining Obligations consisting of Ledger Debt then
outstanding in excess of the Ledger Debt Reserve then in effect and

 

tenth, to pay all Obligations consisting of Banking Services Obligations and
Swap Obligations then outstanding up to the amount of the Banking Services and
Swap Obligations Reserves then in effect.”

 

5

--------------------------------------------------------------------------------


 

(f)                                   Clause (iv) of Section 9.03(b) is amended
and restated in its entirety as follows:

 

(i)                                     “(iv)                        change
Section 2.11(b), Section 2.12(c) or Section 7.03 in a manner that would alter
the manner (a) in which payments are shared or (b) of pro rata application of
any payments made by the Borrowers to the Lenders hereunder, in each case,
without the written consent of each Lender affected thereby;”

 

(g)                                  Clause (vii) of Section 9.03(b) is amended
and restated in its entirety as follows:

 

“(vii)                     except as permitted in this Agreement or in any
Collateral Document, release any Borrower from its obligations under the Loan
Documents to which it is a party or any Guarantor from its obligations under its
Guarantee or all or substantially all of the Collateral, in each case, without
the written consent of each Lender;”

 

3.                                      Amendment to Guarantee and Collateral
Agreement.  The Guarantee and Collateral Agreement is amended as follows:

 

(a)                                 Section 1.1 is amended as follows:

 

(i)                                     The definition of “Borrower Obligations”
is amended and restated in its entirety to read as follows:

 

“Borrower Obligations”:  with respect to any Borrower, (a) all unpaid principal
of and accrued and unpaid interest on the Loans (including interest that accrues
or that would accrue but for the filing of a bankruptcy case or similar
proceeding by a Grantor, whether or not such interest would be an allowable
claim under any applicable bankruptcy or other similar proceeding, and other
obligations accruing or arising after commencement of any case under any
bankruptcy or similar laws by or against any Grantor (or that would accrue or
arise but for the commencement of any such case)); (b) all Letter of Credit
Obligations; (c) the Borrowers’ liabilities to the Agents under any instrument
of guaranty or indemnity, or arising under any guaranty, endorsement or
undertaking which either Agent, on behalf of the Lenders, may make or issue to
others for the account of any Borrower, including any accommodations extended by
the Administrative Agent with

 

6

--------------------------------------------------------------------------------


 

respect to applications for Letters of Credit, the Administrative Agent’s
acceptance of drafts or the Administrative Agent’s endorsement of notes or other
instruments for any Borrower’s account and benefit; and (d) and all accrued and
unpaid fees and all expenses, reimbursements, indemnities and other obligations
of the Grantors to the Lenders or to any Lender, the Administrative Agent, the
Collateral Agent or any indemnified party arising under the Loan Documents. 
Borrower Obligations shall also include Ledger Debt owed by a Borrower to Factor
and all Banking Services Obligations and all Designated Swap Obligations, in an
aggregate amount not to exceed the Banking Services and Swap Obligations
Reserves, provided that no Banking Service Obligation or Designated Swap
Obligation shall constitute a “Borrower Obligation” secured by the Collateral
unless within 15 Business Days after such Banking Service arrangement is
implemented or Swap Agreement is executed, the Lender or Affiliate of a Lender
party thereto shall have delivered (i) written notice to the Administrative
Agent (which is acknowledged and agreed to by Administrative Agent and
Administrative Borrower) stating (x) that such Banking Service Obligation has
been implemented or Swap Obligation has been executed and (y) the maximum dollar
amount of the Borrowers’ obligations thereunder and (ii) in the case of any
Banking Service Obligation or Swap Obligation provided by an Affiliate of a
Lender, such Lender Affiliate’s written designation of the Collateral Agent as
its agent for purposes of the Collateral Documents and acknowledgment of the
terms set forth in Article VIII hereof and agreement to be bound thereto.

 

(ii)                                  The definition of “Secured Parties” is
amended to delete the word “and” at the end of clause (iii) thereof and to add
the following at the end of clause (iv) thereof:

 

“and (v) any Affiliate of any Lender providing Banking Services or a Swap
Agreement, with respect to the related Banking Services Obligation or Swap
Obligation, as applicable; and shall include any former Affiliate of any Lender
which provided Banking Services or a Swap Agreement to the extent that any
Obligations owing to such Person were incurred while such Person was an
Affiliate of a Lender and such Obligations have not been paid or satisfied in
full.”

 

4.                                      Conditions of Effectiveness.  This
Amendment shall become effective upon satisfaction of the following conditions
precedent:  Administrative Agent shall have received (i) four (4) copies of this
Amendment executed by Borrowers and Guarantors, such that all parties hereto
shall have executed and delivered a counterpart of this Amendment, (ii) a fully
executed copy of an amendment to the Intercreditor Agreement in form and
substance satisfactory to Administrative Agent, and (iii) such certificates as
may be required by Administrative Agent or its counsel, each of which shall be
in form and substance reasonably satisfactory to Administrative Agent and its
counsel.

 

7

--------------------------------------------------------------------------------


 

5.                                      Representations and Warranties.  Each
Borrower hereby represents and warrants as follows:

 

(a)                                 This Amendment and the Agreements, as
amended hereby, constitute legal, valid and binding obligations of Borrowers and
are enforceable against Borrowers in accordance with their respective terms.

 

(b)                                 No Event of Default or Default has occurred
and is continuing or would exist after giving effect to this Amendment.

 

6.                                      Each Borrower hereby certifies that the
representations and warranties made in the Agreements are true and correct in
all material respects on and as of the date hereof to the same extent as though
made on and as of the date hereof, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties were true and correct in all material respects on
and as of such earlier date.

 

7.                                      Effect on the Agreements.

 

(a)                                 Upon the effectiveness of Section 2 and
Section 3 hereof, each reference in each of the Agreements to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of like import shall mean and be a
reference to the respective Agreement as amended hereby.

 

(b)                                 Except as specifically amended herein, the
Agreements and all other Loan Documents shall remain in full force and effect,
and are hereby ratified and confirmed.

 

8.                                      Governing Law.  This Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns and shall be governed by and construed in accordance with
the laws of the State of New York.

 

9.                                      Headings.  Section headings in this
Amendment are included herein for convenience of reference only and shall not
constitute a part of this Amendment for any other purpose.

 

10.                               Counterparts; Facsimile.  This Amendment may
be executed by the parties hereto in one or more counterparts, each of which
shall be deemed an original and all of which when taken together shall
constitute one and the same agreement.  Any signature delivered by a party by
facsimile or other electronic transmission shall be deemed to be an original
signature hereto.

 

[Remainder of page intentionally left blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.

 

 

THE CIT GROUP/COMMERCIAL SERVICES, INC., as Administrative Agent

 

 

 

 

 

 

 

By:

/s/Kulwant Kaur

 

Name:

Kulwant Kaur

 

Title:

VP

 

 

 

 

 

 

 

JOE’S JEANS INC.

 

 

 

 

 

 

 

By:

/s/ Marc B. Crossman

 

Name:

Marc B. Crossman

 

Title:

President & CEO

 

 

 

 

 

 

 

JOE’S JEANS SUBSIDIARY, INC.

 

 

 

 

 

 

 

By:

/s/ Marc B. Crossman

 

Name:

Marc B. Crossman

 

Title:

CEO

 

 

 

 

 

 

 

HUDSON CLOTHING, LLC

 

 

 

 

 

 

 

By:

/s/ Marc B. Crossman

 

Name:

Marc B. Crossman

 

Title:

Chairman

 

 

 

 

 

 

 

HUDSON CLOTHING HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Marc B. Crossman

 

Name:

Marc B. Crossman

 

Title:

Chairman

 

Signature Page to Omnibus Amendment No. 1

 

--------------------------------------------------------------------------------


 

 

JOE’S JEANS RETAIL SUBSIDIARY INC.

 

 

 

 

 

 

 

By:

/s/ Marc B. Crossman

 

Name:

Marc B. Crossman

 

Title:

President & CEO

 

 

 

 

 

 

 

INNOVO WEST SALES INC.

 

 

 

 

 

 

 

By:

/s/ Marc B. Crossman

 

Name:

Marc B. Crossman

 

Title:

President & CEO

 

 

 

 

 

 

 

HC ACQUISITION HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Marc B. Crossman

 

Name:

Marc B. Crossman

 

Title:

Chairman

 

Signature Page to Omnibus Amendment No. 1

 

--------------------------------------------------------------------------------